Citation Nr: 1146744	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-32 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for scars due to shell fragment wounds of the right thigh, posterior right axilla, posterior axillar line, anterior axillary line, scalp, plantar surface of the left heel, and plantar instep of the right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left leg, with injury of muscle group XI, currently evaluated as 20 percent disabling.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for peripheral neuropathy of the upper extremities and if so, whether the claim should be granted.

4.  Entitlement to service connection for a neurological disorder of the upper extremities, to include bilateral carpal tunnel syndrome (CTS).


5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied in a December 2008 rating decision an increased rating for scars associated with shell fragment wounds; the RO denied in a January 2010 rating decision service connection for bilateral CTS and TDIU; and the RO denied in a September 2010 rating decision the claim service connection for peripheral neuropathy of the arms.

In February 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ held the record open for an additional 60 days for the submission of additional evidence.  VA received additional evidence from the Veteran along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304.

Recently the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the claim for CTS and peripheral neuropathy to more broadly reflect the Veteran's intent to obtain service connection for neurological disorder of the upper extremities to include CTS and peripheral neuropathy.

The claim for service connection for neurological disability of the upper extremities and the claim for entitlement to an increased evaluation for residuals of shell fragment wound of the left leg are addressed in the REMAND that follows the ORDER section of this decision.

The Veteran raised the issue of service connection for residuals of chest wound in his September 2009 statement and gave sworn testimony on this matter, to include the presence of a painful chest scar, in February 2011.  The Veteran's representative also raised in a September 2010 statement the issue of entitlement of an increased evaluation for chest wall area wounds and restrictive lung disease.  As these issues have not developed or adjudicated by the AOJ in the first instance, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran has stable, superficial scars that do not cause limitation of motion of the right thigh, posterior right axilla, posterior axillar line, anterior axillary line, scalp, left heel, and right foot that each measure less than 144 square inches (929 square centimeters); none of the scars is painful on examination except for the right thigh scar; and a superficial scar of the scalp is not disfiguring.

2.  The Veteran's service-connected disabilities preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.

3.  Service connection for peripheral neuropathy of the upper extremities was denied in an unappealed rating decision issued in March 1997.

4.  The evidence received since the March 1997 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for scars due to shell fragment wounds of the right thigh, posterior right axilla, posterior axillar line, anterior axillary line, scalp, plantar surface of the left heel, and plantar instep of the right foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7805-7804 (2008).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

3.  New and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service connection for peripheral neuropathy was denied in an unappealed rating decision in March 1997 because the evidence then of record failed to show that the Veteran had the claimed disability.  The evidence received since then includes medical evidence showing that the Veteran has the claimed disability and linking the claimed disability to his shell fragment wounds.  This medical evidence is clearly new and material.  Accordingly, reopening of the claim is in order.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case full notice, to include notice with respect to the disability-rating and effective-date elements of the claims, was provided to the Veteran by letters sent in September 2008 (scars), July 2009 (TDIU and bilateral CTS), and June 2010 (peripheral neuropathy).  This notice was given prior to advserse decisions from which the Veteran has appealed.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs) and VA medical records have been associated with the claims folders, as well as treatment records from those non-VA medical providers identified by the Veteran has having relevant records.  The RO requested Social Security Administration (SSA) disability records, but SSA responded that the records had been destroyed.  Then, the RO advised the Veteran in writing of such non-availability.

The Veteran was provided with appropriate VA medical examinations regarding the claims herein decided; he has also been afforded a hearing before the Board in which he presented oral argument in support of his claims.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  It is noted that the VLJ conducting the Board hearing held the record open an additional 60 days for nexus-type evidence.  Thereafter, the Veteran provided a private medical opinion along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

Accordingly, the Board will address the merits of the claims.

III.  Claims for Increase

The Veteran seeks an increased rating for scars due to shell fragment wounds of the right thigh, posterior right axilla, posterior axillar line, anterior axillary line, scalp, plantar surface of the left heel, and plantar instep of the right foot, currently rated as 10 percent disabling, from January 13, 1987.




Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received in September 2008 prior to effective date of the schedular changes and he has not requested application of the new criteria to his claim.

Prior to October 23, 2008, the schedular criteria provided as follows:  Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the Diagnostic Codes state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more.  Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board believes that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the scar disability under review.

The Veteran testified that his scars are painful, but he denied loss of tissue covering or ulceration.  Although he reported difficulty with bending, stooping, climbing, etc., he did not report limitation of function related specifically to scars.

The report of a VA examination dated in November 2008 reflects evaluation of the Veteran's service-connected scars.  The Veteran had stable, superficial scars that each measured less than 144 square inches (929 square centimeters) and that did not cause limitation of motion.  None of the scars was found to be painful on examination except for a right thigh scar.  A superficial scar of the scalp was described as not disfiguring.

VA treatment records dated since 2006 are silent for complaints or treatment related to scars.

On review of the evidence of record, the Board finds the preponderance of the evidence is against the claim for an increased rating.  Neither the lay nor the medical evidence reflects unstable scars, limitation of motion of the affected body part, or limitation of motion.  Although the Veteran testified that his scars were painful, the VA examination report reflects otherwise.  The schedular criteria require that a scar is painful on examination in order to obtain a separate 10 percent rating for a superficial scar.  With the exception of the right thigh scar, painful scar on examination is not shown with regard to the other service-connected scars.  The Board assigns greater probative value to the objective medical findings as these were obtained by a skilled, neutral medical professional after examination of the Veteran-and because the examination findings are the point of inquiry in the schedular criteria.

Additionally, the objective medical findings outweigh the more general statements of the Veteran, and warrant the conclusion that the Veteran is not entitled to a rating under Diagnostic Code 7805 for limitation of motion of the part affected or evaluation of disabling effects under an appropriate Diagnostic Code.

The Board has considered rating the scars separately.  However, only one scar was shown as painful on examination and there is no basis on which to award a compensable rating for the non-tender scars shown or a rating in excess of 10 percent for the tender scar of the right thigh.

The Board has considered the lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, the Board accepts that the Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even affording the Veteran full competence and credibility, neither the Veteran's testimony nor his statements are sufficient to establish entitlement to the benefit sought here.  The Veteran's description of his scars and symptoms associated therewith simply do not approximate the criteria for a higher schedular rating under any applicable Diagnostic Code.

Accordingly, the claim must be denied.  Consideration has been given to a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.




IV.  TDIU

The Veteran seeks a total disability rating based on individual unemployability.  He testified that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service-connected disabilities are as follows:  posttraumatic stress disorder (PTSD), rated at 50 percent; residuals of shrapnel wound of right forearm and upper arm, rated at 40 percent; residuals of shell fragment wound of the left leg with injury of muscle group XI, rated 20 percent; scars due to shell fragment wounds of the right thigh, posterior right axilla, posterior axillar line, anterior axillary line, scalp, plantar surface of the left heel, and plantar instep of the right foot, rated at 10 percent; and diabetes mellitus, rated at 10 percent.  The combined rating for the service-connected disabilities is 80 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

The Board finds that the preponderance of the evidence supports entitlement to a TDIU.  Although report of VA examination dated in August 2010 reflects that the Veteran's shrapnel wound residuals had no significant occupational effect, the Veteran's sworn testimony and report of VA examination dated in January 2008, prior to his claim for TDIU, reflects unemployability due to service connected disabilities.

The Veteran testified in February 2011 before the undersigned VLJ that he last worked in 1996 and that he last sought employment in 1998.  He indicated that his prescribed medications interfered with his ability to work, and that he could not perform the physical acts required, such as, climbing, bending, stooping, etc., for work in the construction trade.  He reported that he had a high school diploma and four years of vocational training in carpentry.  He denied any prior work history for sedentary-type employment, and stated that all his prior work experience involved physical labor including during his employment with the US Postal Service.  The Veteran's wife also testified that his service-connected physical and psychiatric problems interfered with employability.

A lay statement from Y.K, undated, reflects that she observed that the Veteran was not as active as he once was, and that he was not able to work anymore.

The report of a VA examination dated in January 2008 reflects that the Veteran's shell fragment wound of the left leg had significant effects on his occupational activities due to decreased mobility, lack of stamina, and pain.  The examiner reported that the Veteran was unable to perform tasks required of construction carpentry.

Given the above evidence, the Board finds that entitlement to a TDIU is warranted. The Board finds that the Veteran's statements are credible along with those of his wife and Y.K.  In addition, the evidence establishes that the Veteran has a limited employment and educational background, to include no employment for roughly the past 15 years.  Also, he has both service-connected physical and mental impairment.  The Veteran's PTSD is rated at the 50 percent disability level, which acknowledges inference with occupational functioning with reduced reliability and productivity.  Treatment records show symptoms of depression, anxiety, and panic attacks, which are consistent with lay evidence provided by those who have known the Veteran for many years.  The Board finds that the weight of the evidence supports entitlement to a TDIU as the Veteran's service-connected disabilities are sufficient by themselves to render him unable to obtain or maintain substantially gainful employment.

The Board acknowledges the August 2010 VA examiner's opinion that the Veteran's shrapnel wound residuals had no significant occupational effect, but finds that this opinion has limited probative value as it was not an opinion on employability and did not take into account all of the Veteran's service-connected disabiities.  It is noted that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

Accordingly, the Board concludes that the Veteran is entitled to a TDIU.


ORDER

Entitlement to an increased rating for scars due to shell fragment wounds of the right thigh, posterior right axilla, posterior axillar line, anterior axillary line, scalp, plantar surface of the left heel, and plantar instep of the right foot is denied.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for peripheral neuropathy of the upper extremities is granted.


REMAND

Neurological Disorder

The Veteran seeks service connection for bilateral CTS and peripheral neuropathy of the upper extremities.  It is noted that the Veteran had requested in September 1996 service connection for peripheral neuropathy secondary to Agent Orange exposure, which the RO denied in a March 1997 rating decision.  In August 2007, the Veteran requested service connection for CTS, which the RO denied in a November 2007 rating decision.  In a June 2008 statement, the Veteran reported that he had nerve and muscle damage from shrapnel wounds incurred in service resulting in reduced use of the right arm, right leg, and both feet.  The Veteran is currently service connected for residuals of shrapnel wounds of the right forearm and upper arm at the 40 percent disability level, based on severe muscle disability.

The Veteran testified that he believes he has a neurological disorder of the upper extremities due to his shrapnel injury of the right arm.  The Veteran stated that a physical therapist told him that the shrapnel was between muscles and rubbing back and forth until it poked a hold in the nerve or irritated it.

Service treatment records reflect that the Veteran sustained in June 1969 shrapnel wounds of the head, back, both arms, and feet due to an explosive device.  Service separation examination report dated in July 1969 reflects normal upper extremities and neurologic evaluations.  A VA treatment record dated in March 1987 reflects that the Veteran had trauma of the right arm and shoulder, and "now experiences" decreased sensation and numbness.  Nerve conduction studies in August 1987 show findings consistent with "triple crush."  The impression included right carpal tunnel.  VA treatment records dated in August 1987 also note that the Veteran had had trauma to the right arm and shoulder.  A report of neurological examination dated in January 1997 reflects complaints of intermittent numbness of the right hand.  History of shell fragment injury was noted.  He denied numbness of the feet or hands.  Neurological evaluation was performed and nerve conduction studies obtained.  The impression included that, "He may have a mild carpal tunnel syndrome..."

A VA treatment note dated in August 1996 reflects complaints of loss of strength and cramping in both arms, with an onset 4 weeks prior.  It was noted that his job required lifting and moving heavy objects.  The impression was tennis elbow.  A report of VA examination dated in August 1997 reflects that the Veteran worked as a carpenter, lifting heavy things, which aggravated his right upper extremity.  The impression included carpal tunnel syndrome, right.  A private imaging study dated in May 2008 reflects an impression for opaque foreign bodies, and periosteal reaction in the mid shaft of the humerus.  A private treatment record dated in August 2008 reflects an assessment for pain of the forearm and upper arm, and CTS.

The report of a VA peripheral nerves examination dated in August 2010 reflects onset of neurological symptoms in 1985 per the Veteran.  The examiner noted that the Veteran believes he had peripheral neuropathy due to retained shrapnel in the soft tissue of the lateral arm.  By history, he underwent bilateral carpal tunnel release this year, which helped his hands.  He reported that he continues to have symptoms of electricity from the wrist to the shoulder.  The diagnosis was bilateral CTS with bilateral surgical releases.  The examiner opined that the bilateral carpal tunnel syndrome was less likely than not due to the shrapnel injury in service.  The examiner predicated this opinion on his review of the medical records in the claims files, which showed no neurologic injury to arms secondary to shrapnel injury, onset of arm pain years after service, and the absence of any evidence of any other neuropathic condition.  The examiner noted that, while the Veteran reports dysesthesias due to shrapnel on the ulna of the right arm, the most recent EMG study in March 2010 was silent for any ulnar neuropathy, there was no objective evidence of left arm injury, and the Veteran had left CTS as well.  Lastly, the examiner noted that the Veteran had a history of right tennis elbow which might contribute to pain and weakness described by the Veteran, which is unrelated to the shrapnel injury.

A letter dated in March 2011 from the Veteran's private physician reflects that the Veteran has peripheral neuropathy in his right arm that was not improved with carpal tunnel surgery and, "is likely due to residual shrapnel in his right arm."  The physician stated that the Veteran, "has known shrapnel in his arm and other places in his body in the area of his nerves and most likely the cause of his nerve symptoms."  He concluded that the Veteran's symptoms were related to service.

It is noted that service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2006).  Additional disability resulting from the aggravation of a nonservice- connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the August 2010 VA medical opinion does not contain an opinion on whether the Veteran's service-connected residuals of shrapnel wound injuries, to include those of the right arm and upper arm, aggravate any currently found neurological disorder, to include CTS or peripheral neuropathy of the upper extremities.  Therefore, the medical opinion is incomplete and remand is required.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Furthermore, a medical opinion must be supported with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Shrapnel Wound of the Left Leg

The Veteran seeks an evaluation greater than 20 percent for residuals of shrapnel wound of his left leg.

Pursuant to the Veterans Claims Assistant Act of 2000 (VCAA), VA has a duty to notify a claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the Veteran has not been provided with the required notice.  Therefore, to ensure due process, the claim must be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided with VCAA notice in response to the claims for an increased evaluation for residuals of a shell fragment wound of the left leg and with respect to the claim for service connection for neurological disability of the upper extremities, other than carpal tunnel syndrome and peripheral neuropathy.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  Then, the August 2010 VA medical opinion should be returned to the examiner for an addendum addressing whether any of the Veteran's service-connected shrapnel wound injuries, to include those of the right arm and upper arm, caused or aggravate any currently found neurological disorder, to include CTS or peripheral neuropathy, of the upper extremities.  The claims folders must be provided to the examiner.  A complete rationale for all opinions is required.  If the examiner is not available, another VA physician should review the evidence and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicated the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


